The eDETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to application 14/985,543 entitled "DELTA-BASED SIMULATION SYSTEMS" filed on December 31, 2015.
Status of Claims
Claims 12-14 have been amended and are hereby entered.
Claims 1-11 and 28 are cancelled.
Claims 12-27 are pending and have been examined.

Response to Amendment
The amendment filed December 22, 2021 has been entered. Claims 1-28  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed September 23, 2021.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 , July 22, 2021, and July 7, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
The term “platform” is read as including human beings and/or generic computer components. 
The Specification reads, “platform … may be a computing device or computer system operated by an investment company that sponsors an exchange-traded fund” while also including a “portfolio manager” who is presumably human.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 12-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 12-26 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 27 is NOT directed to a system, method/process, machine, or composition of matter but rather to a computer program product. Therefore, it falls within a non-statutory category of invention. (Step 1: NO).  See MPEP 2104. For the purposes of compact prosecution the claims are further analyzed under Steps 2A and 2B. 
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 12 recites: 
“creating a substitute basket representative of… a composition of financial assets…”
“storing a composition of the fund…”
“storing a transaction cost metric…”
“storing a number of asset types…”
“receiving an inclusion score….”
“determining…an adjusted weight for each financial asset….”
“publishing the substitute basket…”
These limitations clearly relate to managing transactions/interactions between an authorized participant, an investment company, and a  third party.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to manage a fund or select and weigh financial assets recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“processor”, “user interface”, “user interface hosted on a remote computer platform and rendered on a local application”, “website”:
merely applying computer processing, storage, networking, and Internet technologies  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 13: 
“publishing…to the website”: merely applying computer processing, networking, and Internet technologies  as  tools to perform an abstract idea
Claim 14: 
“publishing…to the website”: merely applying computer processing, networking, and Internet technologies  as  tools to perform an abstract idea
Claims 15-26: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 27 recites: 
“creating a substitute basket…” 
“storing a composition of the fund…”
“storing a transaction cost metric…”
“storing a number of asset types…”
“receiving an inclusion score…”
“determining an adjusted weight for each financial asset…”
“publishing the substitute basket…”
These limitations clearly relate to managing transactions/interactions between an authorized participant, an investment company, and a  third party.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to store a transaction cost metric or determine an adjusted weight for each financial asset recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer program product comprising computer executable code embodied in a non-transitory computer readable medium that, when executing on one or more computing devices, performs … steps”, “processor”, “user interface”, “user interface hosted on a remote computer platform and rendered on a local application”, “website”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.    For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 27 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, “[0040] the term “platform” may refer to one or more computers, microprocessors, logic devices, servers, or other devices configured with hardware, firmware, and software to carry out one or more of the computerized techniques …... Processors and processing devices may also include one or more memory devices for storing inputs, outputs, and data that are currently being processed.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 12-27 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-19, 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau (“METHODS, SYSTEMS, AND COMPUTER PROGRAM PRODUCTS PROVIDING RISK MANAGEMENT INFORMATION AND TOOLS TO TRADERS”, WIPO Publication Number: WO 2013130098 A1), in view of Riviere (“METHODS AND SYSTEMS FOR PROVIDING LIQUIDITY ON EXCHANGE-TRADED INVESTMENT VEHICLES, INCLUDING EXCHANGE-TRADED FUNDS, WHILE PRESERVING THE CONFIDENTIALITY OF THEIR HOLDINGS”, U.S. Publication Number: 20150120609 A1),in view of Ho (“REBALANCING BASED ON EXPOSURE”, U.S. Publication Number: 20070005470 A1)









Regarding Claim 12, 
Gastineau teaches,
A method for creating a substitute basket representative of, but not identical to, a composition of financial assets held by a fund formed as an actively managed, non-transparent exchange-traded fund
(Gastineau  [0107]  The trading and trade management computers 34 facilitate the exchange of securities (including securities represented in the creation and redemption baskets), fund shares and cash between the authorized participants 16 and the securities markets 18, other broker-dealers 22 and the fund 20. 
Gastineau [0167] selecting the hedge funds to include in the hedge fund index for each of the strategies...  information about the funds can be stored in a proprietary database ....The large number of hedge funds 202 is filtered 204 to generate a set of active hedge funds that represents the hedge fund industry.
Gastineau  [0108]  the established ETF in-kind creation and redemption structure 
Gastineau  [0135] These terms are essentially a recreation of the shares redeemed with an in-kind deposit priced at net asset value  
Gastineau [0289]  use portfolio composition files that are not identical to the fund portfolios. The supplementary trading information preserves fund portfolio confidentiality while permitting market makers and other traders in these non- transparent exchange-traded funds to estimate the costs and risks associated with fund creation and redemption transactions of various sizes.)
  storing a composition of the fund, the composition including a selection and weight for a number of financial assets held by the fund; storing a transaction cost metric for each of the number of financial assets;
(Gastineau [0284] Computer system 1700 also includes a main memory 1708, preferably random access memory (RAM)
Gastineau [0284]   the removable storage unit 1718 can include a computer usable storage medium having stored therein computer software and/or data.
Gastineau [0103] The fund portfolio composition management computer 30 manages the relative weighting of positions in the portfolio 
Gastineau [0266]  Logic pre-trade estimates of transaction costs or estimates from a similar system)
storing a number of asset types, each asset type having a number of categories characterizing the financial assets held by the fund;
(Gastineau [0102]   the creation of an actively managed exchange traded fund (AMETF) and a new type of indexed exchange traded fund (ETF).
Gastineau [Claim 4] multiple variables comprising at least one of... (v) an average daily trading volume, (vi) a size of floating supply, ...(viii) price volatility, (ix) bid-asked spread, and (x) a market impact associated with orders of different sizes and types  
Gastineau [Claim 61] net asset value of said general class of fund shares)
user interface hosted on a remote computer platform and rendered on a local application, 
(Gastineau [0217]  computer graphical user interface...Other means for entering an order for a financial instrument will be apparent to persons skilled in the relevant arts, and such other means are within the scope and spirit of the present invention.
Gastineau [0218] exemplary computer interface 1500 may directly communicate with a computerized trading system associated with the exchange...computer interface 1500 allows a party to a trade
Gastineau [0138]  by any investor with Internet access. 
Gastineau [0226] remote computer system that communicates with the computerized trading system through a communications path, such as a wired or wireless internet connection
Examiner notes any remote hosted website meets the limitation of "hosted on a remote computer platform and rendered on a local application" )
with a processor according to the inclusion score selected by the portfolio manager for each of the number of financial assets
(Gastineau [0265]  calculating Correspondence, PACT, PACT variability and DEMI PACT,... illustrates a general way in which information ...are extracted and used with data from the trading cost estimation model to calculate ...transaction cost variability for individual securities that will be traded after a creation or redemption commitment is received by the fund.)
 (2) the substitute basket has an active share
(Gastineau [0227] Actively managed and non-transparent index exchange-traded funds, hereinafter referred to as actively managed exchange-traded funds or simply as active ETFs)
publishing the substitute basket to a website for display to market participants before a beginning of each trading day for a market that trades shares in the fund while not disclosing the composition of the fund to the market participants, the substitute basket for use by the market participants in valuing shares of the fund  
(Gastineau [0138] These may include posting on a website or other electronic dissemination. 
Gastineau [0289]  use portfolio composition files that are not identical to the fund portfolios. The supplementary trading information preserves fund portfolio confidentiality while permitting market makers and other traders in these non- transparent exchange-traded funds to estimate the costs and risks associated with fund creation and redemption transactions of various sizes
  Gastineau [0138] These may include posting on a website or other electronic dissemination.)
Gastineau does not teach receiving an inclusion score for each of the number of financial assets from a portfolio manager for the fund in a user interface hosted on a remote computer platform and rendered on a local application, wherein a positive value for one of the inclusion scores weights a corresponding one of the number of financial assets to favor inclusion in the substitute basket, a negative value for one of the inclusion scores weights the corresponding one of the number of financial assets to favor exclusion from the substitute basket, and a zero inclusion score reduces an effect of a current weighting of the corresponding one of the number of financial assets in the fund on inclusion in the substitute basket; determining, with a processor, an adjusted weight for each financial asset in the substitute basket, relative to the selection and weight of the number of financial assets held by the fund, … by optimizing an objective function that maximizes a weighted average inclusion score and a liquidity for the substitute basket, while constraining the adjusted weights such that: (1) allocations in the substitute basket remain within a predetermined percentage for each of the number of categories for each asset type held by the fund; of five to twenty percent relative to a benchmark based on the fund, (3) the adjusted weight is no less than one tenth of one percent for any non-zero adjusted weight, and (4) the substitute basket has a forecasted daily tracking error less that a predetermined threshold; without receiving the composition of the fund.
Riviere teaches,
while shielding against disclosure of the composition of the fund.
(Riviere [Abstract] enable a dedicated entity, closely integrated with the exchange-traded vehicle, to offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.)
Riviere does not teach receiving an inclusion score for each of the number of financial assets from a portfolio manager for the fund in a user interface, wherein a positive value for one of the inclusion scores weights a corresponding one of the number of financial assets to favor inclusion in the substitute basket, a negative value for one of the inclusion scores weights the corresponding one of the number of financial assets to favor exclusion from the substitute basket, and a zero inclusion score reduces an effect of a current weighting of the corresponding one of the number of financial assets in the fund on inclusion in the substitute basket; determining, with a processor, an adjusted weight for each financial asset in the substitute basket, relative to the selection and weight of the number of financial assets held by the fund, according … by optimizing an objective function that maximizes a weighted average inclusion score and a liquidity for the substitute basket, while constraining the adjusted weights such that: (1) allocations in the substitute basket remain within a predetermined percentage for each of the number of categories for each asset type held by the fund; of five to twenty percent relative to a benchmark based on the fund, (3) the adjusted weight is no less than one tenth of one percent for any non-zero adjusted weight, and (4) the substitute basket has a forecasted daily tracking error less that a predetermined threshold;
Ho teaches,
receiving an inclusion score for each of the number of financial assets from a portfolio manager for the fund in a user interface, wherein a positive value for one of the inclusion scores weights a corresponding one of the number of financial assets to favor inclusion in the substitute basket, a negative value for one of the inclusion scores weights the corresponding one of the number of financial assets to favor exclusion from the substitute basket, and a zero inclusion score reduces an effect of a current weighting of the corresponding one of the number of financial assets in the fund on inclusion in the substitute basket; 
(Ho [0170] The rule set 214 includes rules and guidelines for selecting a subset of the eligible funds for inclusion in the hedge fund index
Ho [0095]  The funds that are assigned positive weight are said to be “included in the index”. The funds that are assigned zero weight are said to be “excluded” from the index. 
Ho [0217] If the index administrator determines 348 that the aggregate reallocation weight is negative, then decrease adjustments are made 346 to decrease the projected fund weight of certain hedge funds in an aggregate amount equal to the aggregate reallocation weight..... decrease adjustments are made to the most overweighted strategy or strategies. ...In some cases, due to the fund weight floors, in order to achieve the desired strategy weight it may be necessary to remove one or more funds from the hedge fund index.
Ho [0173]  If the fund does not meet the eligibility criteria, the fund is removed from the set of eligible funds.)
determining, with a processor, an adjusted weight for each financial asset in the substitute basket, relative to the selection and weight of the number of financial assets held by the fund, 
(Ho [0062]  determining if any of the calculated fund weights are less than a minimum proportion of the total index that can be allocated to the hedge fund
Ho [0059]  hedge fund weight maximum corresponding to a maximum proportion of the total index that can be allocated to a particular fund
Ho [0105]  invest the $100M into index funds in proportion matching the weights of these funds in the index. 
Ho [0118]  associated weighs ... that represents the proportion (e.g., a percentage) of the index allocated to the fund.
Ho [0142]  number of funds in each strategy can be equal, proportional to the target strategy weights, or determined based on other rules)
… by optimizing an objective function that maximizes a weighted average inclusion score and a liquidity for the substitute basket, while constraining the adjusted weights such that: (1) allocations in the substitute basket remain within a predetermined percentage for each of the number of categories for each asset type held by the fund; 
(Ho [0128]  New fund 60 would then be added to the list of hedge funds 52 and would subsequently be adjusted in weight in a manner similar to the funds initially included in the index.
Ho [0224] calculated as the weighted average return of all index funds
Ho [0009] Adjusting the weights can include adjusting the weights based on an estimate of the maximum amounts that can be redeemed from the hedge funds.
Ho [0112] Another approach is to create an index that explicitly takes into account capacity and liquidity limits associated with investing in hedge funds.
Ho [0113]  The process by which the index administrator brings the weights of individual funds and strategies back to the target ranges is called index rebalancing.)
of five to twenty percent relative to a benchmark based on the fund, 
(Ho [0178] the actual weight of the strategy is below the target strategy weight and that other conditions related to the reallocation adjustments (described below) are met.
Ho [0160]  The convertible arbitrage target strategy weight limit 152 for the convertible arbitrage strategy 108 is between about 10% and 20% (e.g., about 15%).)
(3) the adjusted weight is no less than one tenth of one percent for any non-zero adjusted weight, 
(Ho [0128]  New fund 60 would then be added to the list of hedge funds 52 and would subsequently be adjusted in weight in a manner similar to the funds initially included in the index.
Ho [0160] The fixed income arbitrage target strategy weight limit 154 for the fixed income arbitrage strategy 110 is between about 5% and 15% (e.g., about 10%).)
and (4) the substitute basket has a forecasted daily tracking error less that a predetermined threshold;
(Ho  [0112]  to avoid tracking error and the associated risk is to limit the choice of funds for the index to only those funds that provide a reasonable guarantee that either there will be no tracking error or at least that the tracking error will be very small.
Ho  [0185]  thresholds and the strategy weight caps
Ho  [0114]  the rules may require rebalancing every calculation period, e.g., daily or monthly  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substitute exchange-traded funds of Gastineau to incorporate constructing and maintaining investable fund indices teachings of Ho to “offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.” (Ho [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. constructing and maintaining investable fund indices) to a known concept (i.e. substitute exchange-traded funds) ready for improvement to yield predictable result (i.e. “designed to maximize the benefits of diversification while using a minimal number of funds.” Ho [0142])
Regarding Claim 13, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
  comprising publishing an indicative net asset value for the fund to the website at least once every fifteen seconds during the trading day, the indicative net asset value including an estimate of a value of the fund.
(Gastineau [0138] These may include posting on a website or other electronic dissemination. 
Gastineau [0123] the frequency of net asset value proxy dissemination is that dissemination every 15 seconds provides a total of more than 1500 fund share values during the standard trading day.)
Regarding Claim 14, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
    comprising publishing a net asset value for the fund to the website two or more times during the trading day for the market.
(Gastineau [0138] These may include posting on a website or other electronic dissemination. 
Gastineau [0123] the frequency of net asset value proxy dissemination is that dissemination every 15 seconds provides a total of more than 1500 fund share values during the standard trading day.)
Regarding Claim 15, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
  wherein the fund includes at least one asset traded on a secondary market that is closed for at least a portion of the trading day for the market.
(Gastineau [0014] the intraday trading and pricing that has been characteristic of secondary market ETF trading
Gastineau  [0110]  a time between 2:30 p.m. and 3:30 p.m. is listed as the cutoff for purchase or redemption of baskets on Business Days when the market closing is 4:00 p.m. Eastern Time. This time is only an example of what might be an appropriate cutoff time for domestic equity portfolios. The cutoff time range is selected to be an early enough cut-off notice to permit the portfolio manager to adjust the portfolio to an appropriate portfolio composition by the time the market closes.)
Regarding Claim 16, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
  wherein the fund includes at least one foreign equity traded on a foreign stock exchange.
(Gastineau [0004]  global securities and futures markets
Gastineau [0005]  variety of markets world wide
Gastineau [0006]  in traditional continuous auction markets and in markets where the actual transaction price is contingent on a net asset value
Gastineau [0171] on other securities exchanges and significantly different on futures exchanges.)
Regarding Claim 17, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
  further comprising monitoring the daily tracking error for the substitute basket during the trading day.
(Gastineau [0229]  any tracking error between the fund and the basket for transparent index ETFs is small  
Gastineau [0232] the expected magnitude of this negative tracking error is a function)
Regarding Claim 18, 
Gastineau, Riviere, and Ho teach the method of Claim 17 as described earlier.
Gastineau teaches,
  further comprising publicly reporting the tracking error.
(Gastineau  [0276] The market maker can use Outperformance information the fund or its service providers publish to measure the hedging risks associated with a fund's Outperformance or underperformance....When combined with information on Correspondence, correlation, tracking error, etc.)
Regarding Claim 19, 
Gastineau, Riviere, and Ho teach the method of Claim 17 as described earlier.
Gastineau teaches,
  further comprising providing a signal for fund intervention when the daily tracking error exceeds a limit greater than the predetermined threshold.
(Gastineau [0276] The market maker can use Outperformance information the fund or its service providers publish to measure the hedging risks associated with a fund
Gastineau [0273] As a consequence of likely tracking error, market makers will often prefer to use portfolio-based risk management tools and to purchase the securities necessary to create fund shares
Gastineau  [0232]  the expected magnitude of this negative tracking error is a function of ( 1) a percentage composition difference between the creation/redemption basket and the portfolio manager's target fund portfolio)
Regarding Claim 21, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
wherein the predetermined threshold for the daily tracking error is not greater than five basis points of a net asset value of the fund.
(Gastineau [0229] any tracking error between the fund and the basket for transparent index ETFs is small and essentially random. 
Gastineau [0232] likely to lead to a negative (unfavorable) tracking error for the market maker between the value of the fund and the value of the creation or redemption basket.)
   Regarding Claim 22, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau does not teach wherein at least one of the adjusted weights is zero.
Ho teaches,
wherein at least one of the adjusted weights is zero.
(Ho [0095] The process of index construction and maintenance can be viewed as a process resulting in assigning non-negative weights to each fund in the hedge fund Universe for each calculation period..... The funds that are assigned zero weight are said to be “excluded” from the index. This assignment of weights is performed at the start of each calculation period.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substitute exchange-traded funds of Gastineau to incorporate constructing and maintaining investable fund indices teachings of Ho to “offer reliable hedging services while preserving the confidentiality of the said vehicle's investment portfolio holdings.” (Ho [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. constructing and maintaining investable fund indices) to a known concept (i.e. substitute exchange-traded funds) ready for improvement to yield predictable result (i.e. “designed to maximize the benefits of diversification while using a minimal number of funds.” Ho [0142])
   Regarding Claim 26, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
further comprising facilitating a primary market transaction for shares in the fund wherein an authorized participant exchanges the substitute basket for a creation unit.
(Gastineau  [0107]  The trading and trade management computers 34 facilitate the exchange of securities (including securities represented in the creation and redemption baskets), fund shares and cash between the authorized participants 16 and the securities markets 18, other broker-dealers 22 and the fund 20. 
Gastineau  [0108]  the established ETF in-kind creation and redemption structure 
Gastineau  [0135] These terms are essentially a recreation of the shares redeemed with an in-kind deposit priced at net asset value)
Claim 27 is rejected on the same basis as Claim 12.
 Claims 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau, Riviere, and Ho in view of Lange (“DERIVATIVES HAVING DEMAND-BASED, ADJUSTABLE RETURNS, AND TRADING EXCHANGE THEREFOR”, U.S. Publication Number: 20030115128 A1)

Regarding Claim 20, 
Gastineau teaches,
  wherein the forecasted daily tracking error
(Gastineau [0229]  any tracking error between the fund and the basket for transparent index ETFs is small  
Gastineau [0232] the expected magnitude of this negative tracking error is a function)
Gastineau does not teach one standard deviation of a historical tracking error for the substitute basket.
Lange teaches,
one standard deviation of a historical tracking error for the substitute basket.
(Lange [0470] a measured parameter related to the underlying event (e.g., an implied volatility or standard deviation of the VIX index).
Lange  [0374] by using statistical estimation techniques based on historical time series data
Lange [0593] lead to significant errors in pricing and hedging)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substitute exchange-traded funds of Gastineau to incorporate exotic derivatives teachings of Lange to “derivatives whose values are linked to a security, asset, financial product or source of financial risk in a more complicated fashion than traditional derivatives such as futures, call options, and convertible bonds.” (Lange [0591]).        The modification would have been obvious, because it is merely applying a known technique (i.e. exotic derivatives) to a known concept (i.e. substitute exchange-traded funds) ready for improvement to yield predictable result (i.e. “sophisticated analytical tools to trade, hedge, and manage the risk of exotic derivatives.” Lange [0593])





   Regarding Claim 23, 
Gastineau, Riviere, and Ho teach the method of Claim 12 as described earlier.
Gastineau teaches,
in the substitute basket 
(Gastineau  [0108]  the established ETF in-kind creation and redemption structure 
Gastineau  [0135] These terms are essentially a recreation of the shares redeemed with an in-kind deposit priced at net asset value  
Gastineau [0232] the expected magnitude of this negative tracking error is a function of ( 1) a percentage composition difference between the creation/redemption basket and the portfolio manager's target fund portfolio)
Gastineau does not teach wherein the liquidity of the substitute basket is inversely related to a transaction cost for trading in each of the financial assets
Lange  teaches,
wherein the liquidity of the substitute basket is inversely related to a transaction cost for trading in each of the financial assets
(Lange [0022] (3) Liquidity: Derivatives traders typically hedge their exposures throughout the life of the derivatives contract.
Lange [0023] (4) Transaction Costs: Dynamic hedging of derivatives often requires continual transactions in the market over the life of the derivative
Lange [0384]  amount invested for any given state is inversely related to the unit return for that state.
Lange [0703]   Given the inverse relationship in preferred embodiments between amounts invested in and returns)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substitute exchange-traded funds of Gastineau to incorporate exotic derivatives teachings of Lange to “derivatives whose values are linked to a security, asset, financial product or source of financial risk in a more complicated fashion than traditional derivatives such as futures, call options, and convertible bonds.” (Lange [0591]).        The modification would have been obvious, because it is merely applying a known technique (i.e. exotic derivatives) to a known concept (i.e. substitute exchange-traded funds) ready for improvement to yield predictable result (i.e. “sophisticated analytical tools to trade, hedge, and manage the risk of exotic derivatives.” Lange [0593])
   Regarding Claim 24, 
Gastineau, Riviere, Ho, and Lange teach the method of Claim 23 as described earlier.
Gastineau teaches,
wherein the transaction cost metric includes a median dollar trading volume for each of the number of financial assets over a predetermined historical window.
(Gastineau [Claim 4] uses multiple variables comprising at least one of (i) trading history,....(v) an average daily trading volume)
   Regarding Claim 25, 
Gastineau, Riviere, Ho, and Lange teach the method of Claim 23 as described earlier.
Gastineau teaches,
wherein the transaction cost metric is based on one or more of a bid-ask spread, a volatility, an actual transaction cost, and a commission for trading in each of the number of financial assets.
(Gastineau [Claim 4] uses multiple variables comprising at least one of...(viii) price volatility, (ix) bid-asked spread
Gastineau  [0141]  these trades may be done at a spread and in others the market maker may provide a guarantee of a fill at net asset value with no spread or commission)

Response to Remarks
Applicant's arguments filed on December 22, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant made no amendments to rectify the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Without conceding the propriety of this rejection, the applicant has amended each of the independent claims to positively recite a user interface hosted on a remote computer platform… along with a website… The claimed system is not directed to an abstract idea. Rather, the claimed system is directed to receiving inclusion scores from a fund manager at a user interface and selectively displaying fund information to market participants on a website based on the inclusion scores. As a technical advantage, this allows for improved functionality of the website, more specifically by facilitating the generation and publication of a substitute basket that facilitates the creation and redemption of ETF shares using in-kind transactions without disclosing the full composition of an investment company's fund…. The amended claims are thus believed to be directed to patentable subject matter at least because these claims are directed to a practical application of improved functionality of a computer-based user interface and website for the administration of a fund by an investment company.."
Examiner responds:
The limitations clearly relate to managing transactions/interactions between an authorized participant, an investment company, and a  third party.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to “receiving inclusion scores from a fund manager” or “selectively displaying fund information” or “facilitating the generation and publication of a substitute basket that facilitates the creation and redemption of ETF shares using in-kind transactions” recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. "Merely requiring the selection and manipulation of information—to provide a ‘humanly comprehensible’ amount of information useful for users by itself does not transform the otherwise-abstract processes of information collection and analysis."
The claims’ invocation of “user interface hosted on a remote computer”   and “website” does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, website, or user interface components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components, websites, or user interfaces.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional. 
 The entirety of the Applicant’s invention is “Mere data gathering” and “Selecting a particular data source or type of data to be manipulated”, see MPEP 2106.05(g)    Insignificant Extra-Solution Activity.
Response Remarks on Claim Rejections - 35 USC §103
Applicant's  amendments required the application of no new/additional prior art. 
The Applicant states:
“The cited art does not disclose or suggest this limitation….Gastineau does not disclose any substitute basket with adjusted weights relative to a fund that are determined by "optimizing an objective function ... such that ... the substitute basket has an active share of five to twenty percent relative to a benchmark based on the fund”.  
Examiner responds:
The combination of  Gastineau and Ho  teach this limitation.
Gastineau teaches “substitute basket with adjusted weights” and “the substitute basket has an active share”:
(Gastineau [0103] portfolio composition management computer 30 manages the relative weighting of positions in the portfolio and the fund management computer 32 translates the desired composition into creation and redemption baskets 
Gastineau [0227] Actively managed and non-transparent index exchange-traded funds, hereinafter referred to as actively managed exchange-traded funds or simply as active ETFs)
Ho teaches, “adjusted weights relative to a fund …‘optimizing an objective function ... such that ... the substitute basket has an active share of five to twenty percent relative to a benchmark based on the fund’”:
(Ho [0128]  New fund 60 would then be added to the list of hedge funds 52 and would subsequently be adjusted in weight in a manner similar to the funds initially included in the index.
Ho [0224] calculated as the weighted average return of all index funds
Ho [0009] Adjusting the weights can include adjusting the weights based on an estimate of the maximum amounts that can be redeemed from the hedge funds.
Ho [0118]  associated weighs ... that represents the proportion (e.g., a percentage) of the index allocated to the fund.
Ho [0178] the actual weight of the strategy is below the target strategy weight and that other conditions related to the reallocation adjustments (described below) are met.
Ho [0160]  The convertible arbitrage target strategy weight limit 152 for the convertible arbitrage strategy 108 is between about 10% and 20% (e.g., about 15%).)
That limitation is not anticipated by Gastineau alone. Rather, it is rendered obvious by the combination of Gastineau and Ho.
The Applicant states:
“Riviere does not appear to suggest any substitute or alternative basket of stocks or other similar weighted list of assets that might serve as an equivalent to the applicant's substitute basket. To the contrary, Riviere proposes an entirely different financial instrument-an exchange traded single stock future contract-that appears to actively teach against the applicant's use of a substitute basket for managing these risks … And an index of hedge funds is different than a fund with shares traded on a market. This raises the question whether Ho is suitably analogous art to be relevant in this context.”.  
Examiner responds:
Riviere is concerned with the creation of ETF derivatives. Derivatives are a form of asset substitution. For example, owning the ETFs of SPY or DIA are a substitute for owning weighted shares of each company that comprises the S&P 500 and Dow Industrial Average, respectively.
Similarly, owning an index, such as SPY and DIA, is analogous to owning shares of the component companies traded on a market.
Therefore, the rejection under  35 USC § 103 remains.




Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hyatt (“BASKET CREATION PROCESS FOR ACTIVELY MANAGED ETF THAT DOES NOT REVEAL ALL OF THE UNDERLYING FUND SECURITIES AND INVESTMENT COMPANY THAT INVESTS IN FIXED INCOME SECURITIES AND HAS CONVENTIONAL AND ETF SHARE CLASSES WITH DIFFERENT DIVIDEND PAYMENT FREQUENCIES”, WIPO Publication Number: WO 2009039395 A1)     issues one or more classes of shares that are listed for trading on a securities exchange and bought and sold in a secondary market at negotiated market prices. The investment company selects and holds a portfolio of fixed income securities that relate to a benchmark index. The selection is made in an actively managed manner such that the duration range of the securities holdings is either longer, close to, or shorter than the duration of the benchmark index. The investment company defines a creation unit basket that has a duration that is equal to a midpoint of the duration range of the securities holdings of the investment company. The investment company periodically publishes the creation unit basket to facilitate creation and redemption of the exchange-traded shares.
Volpert (“BASKET CREATION APPARATUS FOR ACTIVELY MANAGED ETF THAT DOES NOT REVEAL ALL OF THE UNDERLYING FUND SECURITIES”, U.S. Patent Number: US 7865426 B2) issues one or more classes of shares that are listed for trading on a securities exchange and that are bought and sold in a secondary market at negotiated market prices. The investment company portfolio trading and managing computer receives instructions to select and hold a portfolio of fixed income securities that relate to a benchmark index. The selection is made in an actively managed manner such that the duration range of the securities holdings is either longer than the duration of the benchmark index, close to the duration of the benchmark index, or shorter than the duration of the benchmark index. The investment company portfolio trading and managing computer also defines a creation unit basket having a duration that is equal to a midpoint of the duration range of the securities holdings of the investment company that are held in the investment company portfolio trading and managing computer. The computer database stores the creation unit basket.
Faust (“SYSTEM AND METHOD FOR ENABLING ARBITRAGE BETWEEN MARKET PRICE AND UNDERLYING VALUE OF EXCHANGE-TRADED FUND SHARES”, U.S. Patent Number: US 11055779 B1) proposes administering an actively managed fund having shares tradable on an exchange, to support efficient secondary market trading.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697